Exhibit 10(hh)

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “First Amendment” or
this “Amendment”) is entered into as of April 30, 2009, by and among HERCULES
FUNDING II LLC, a Delaware limited liability company (“Borrower”), the lenders
identified on the signature page hereof (such lenders, together with their
respective successors and assigns, are referred to hereinafter each individually
as a “Lender” and collectively as the “Lenders”), and WELLS FARGO FOOTHILL, LLC,
a Delaware limited liability company, as the arranger and administrative agent
for the Lenders (“Agent”), with reference to the following facts, which shall be
construed as part of this First Amendment:

RECITALS

A. Borrower, Lenders and Agent have entered into that certain Loan and Security
Agreement dated as of August 25, 2008 (as amended or modified from time to time,
the “Loan Agreement”), pursuant to which Lenders and Agent are providing
financial accommodations to or for the benefit of Borrower upon the terms and
conditions contained therein. Unless otherwise defined herein, capitalized terms
or matters of construction defined or established in the Loan Agreement shall be
applied herein as defined or established therein.

B. Borrower has requested that Lenders and Agent agree to amend certain
provisions of the Loan Agreement, and Lenders and Agent are willing to do so to
the extent provided in, and subject to the terms and conditions of, this First
Amendment.

C. As of the date hereof, Wells Fargo Foothill is the sole Lender under the Loan
Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the continued performance by Borrower of its
promises and obligations under the Loan Agreement and the other Loan Documents,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Borrower, Lenders and Agent hereby agree as
follows:

I. Ratification of Existing Loan Documents. Each of the parties acknowledges,
confirms, and ratifies the provisions of the Loan Agreement and the other Loan
Documents, which shall be unmodified and shall continue to be in full force and
effect in accordance with their terms except as expressly provided under this
First Amendment.

2. Amendments to the Loan Agreement. The Loan Agreement is hereby amended as
follows:

2.1 Amendment to Minimum Tangible Net Worth Covenant for HTGC. Section 7.16 of
the Loan Agreement is amended by deleting the existing text of Section 7.16(c)
and replacing it with the following amended and restated version thereof:

(c) Minimum Tangible Net Worth of HTGC. Permit HTGC, on a consolidated basis
with its Subsidiaries, to fail to maintain as of the end of each of its fiscal
quarters a sum of Tangible Net Worth, plus Subordinated Debt, that satisfies the
following tests, as applicable:

(i) if, as of the end of such fiscal quarter, the sum of (A) the aggregate
Commitments under this Agreement plus (B) the aggregate amount of all other
Indebtedness of HTGC and its Subsidiaries consisting of commitments for
financing, does not exceed $250,000,000, then the sum of Tangible Net Worth,
plus Subordinated Debt must be greater than or equal to the sum of
(x) $250,000,000, plus (y) ninety percent (90%) of the cumulative amount of
equity raised by HTGC from and after the Closing Date; and

 

- 1 -



--------------------------------------------------------------------------------

(ii) if, as of the end of such fiscal quarter, the sum of (A) the aggregate
Commitments under this Agreement plus (B) the aggregate amount of all other
Indebtedness of HTGC and its Subsidiaries consisting of commitments for
financing, exceeds $250,000,000, then the sum of Tangible Net Worth, plus
Subordinated Debt must be greater than or equal to the sum of (x) $250,000,000,
plus (y) the dollar amount by which the sum of the amounts described in the
immediately preceding clauses (A) and (B) exceeds $250,000,000, plus (y) ninety
percent (90%) of the cumulative amount of equity raised by HTGC from and after
the Closing Date.

3. Conditions Precedent. Notwithstanding any other provision of this First
Amendment, this First Amendment shall be of no force or effect and Lenders and
Agent shall not have any obligations hereunder, unless and until each of the
following conditions have been satisfied:

3.1 First Amendment and other Documents in Connection therewith. Agent shall
have received this First Amendment, duly executed by Borrower, each Lender, and
Agent; and

3.2 No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing.

4. Representations and Warranties re Loan Agreement. Borrower hereby represents
and warrants that the representations and warranties contained in the Loan
Agreement were true and correct in all material respects when made and, except
to the extent that (a) a particular representation or warranty by its terms
expressly applies only to an earlier date, or (b) Borrower has previously
advised Agent in writing as contemplated under the Loan Agreement, are true and
correct in all material respects as of the date hereof. Borrower hereby further
represents and warrants that no event has occurred and is continuing, or would
result from the transactions contemplated under this First Amendment, that
constitutes or would constitute a Default or an Event of Default.

5. Miscellaneous.

5.1 Headings. The various headings of this First Amendment are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this First Amendment or any provisions hereof.

5.2 Counterparts. This First Amendment may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which together shall be deemed to be one and the same instrument. Delivery of an

 

- 2 -



--------------------------------------------------------------------------------

executed counterpart of a signature page to this First Amendment by facsimile
transmission shall be effective as delivery of a manually executed counterpart
thereof.

5.3 Interpretation. No provision of this First Amendment shall be construed
against or interpreted to the disadvantage of any party hereto by any court or
other governmental or judicial authority by reason of such party’s having or
being deemed to have structured, drafted or dictated such provision.

5.4 Complete Agreement. This First Amendment constitutes the complete agreement
between the parties with respect to the subject matter hereof, and supersedes
any prior written or oral agreements, writings, communications or understandings
of the parties with respect thereto.

5.5 GOVERNING LAW. THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO THE PRINCIPLES
THEREOF REGARDING CONFLICT OF LAWS.

5.6 Effect. Upon the effectiveness of this First Amendment, each reference in
the Loan Agreement to “this Agreement,” “hereunder,” “hereof’ or words of like
import shall mean and be a reference to the Loan Agreement as amended hereby and
each reference in the other Loan Documents to the Loan Agreement, “thereunder,”
“thereof,” or words of like import shall mean and be a reference to the Loan
Agreement as amended hereby.

5.7 Conflict of Terms. In the event of any inconsistency between the provisions
of this First Amendment and any provision of the Loan Agreement, the terms and
provisions of this First Amendment shall govern and control.

5.8 No Novation or Waiver. Except as specifically set forth in this First
Amendment, the execution, delivery and effectiveness of this First Amendment
shall not (a) limit, impair, constitute a waiver by, or otherwise affect any
right, power or remedy of, Agent or Lenders under the Loan Agreement or any
other Loan Document, (b) constitute a waiver of any provision in the Loan
Agreement or in any of the other Loan Documents or of any Default or Event of
Default that may have occurred and be continuing, or (c) alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Loan Agreement or in any of the other Loan
Documents, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.

[SIGNATURE PAGE FOLLOWS]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Loan and Security Agreement as of the day and year first above written.

 

HERCULES FUNDING II LLC,

a Delaware limited liability company, as Borrower

By:

 

/s/ David M. Lund

Name:

  David M. Lund

Title:

  Chief Financial Officer

WELLS FARGO FOOTHILL, LLC,

a Delaware limited liability company,

as Agent and as the sole Lender

By:

 

/s/ Aharon Tarnavsky

Name:

  Aharon Tarnavsky

Title:

  Vice President

 

- 4 -